DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 07/18/2022.  Claims 1-11 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim use the term “closer” and thus, renders the limitation indefinite since the claim does not positively recite the limitation and the term has not been clearly defined in specifications.  For the sake of examining each limitation has been interpreted as a relative term value.
Claims 3-11 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.


Allowable Subject Matter
Claims 1-11 are rejected, however, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for allowance over the prior art because Vaucher does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily.
Regarding claim 1. Vaucher teaches a motor [fig 1] comprising: a commutator [1]; 
a first conductive brush [fig 1 shows a plurality of 3] including a first surface and an opposite second surface [surfaces of 3], the second surface including a part in contact with the commutator [as shown in fig 1]; 
and a bracket including a first wall part; and a first deformable part being in contact with the first surface of the first conductive brush and a surface of the first wall part in a circumferential direction, wherein the first deformable part is formed with a gel having a volume, resin having a volume or grease having a volume, the part of the first conductive brush in contact with the commutator extends in a long direction of the first conductive brush toward the commutator, the surface of the first wall part is inclined with respect to the first surface of the first conductive brush, and the surface of the first wall part is closer to the first surface of the first conductive brush on a commutator side of the first conductive brush than to the first surface of the first conductive brush on a root side of the first conductive brush.

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839